Exhibit 10.5


FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This First Amendment (the “Amendment”) to that certain Amended and Restated
Employment Agreement by and between Matador Resources Company, a Texas
corporation (“Matador”), acting through its Board of Directors, and Bradley M.
Robinson (“Employee”) effective August 1, 2018 (the “Agreement”) is entered into
as of July 30, 2019.
WHEREAS, Matador and Employee previously entered into the Agreement; and
WHEREAS, Section 28 of the Agreement provides that it may be amended at any time
by the mutual consent of the parties and Matador and Employee desire to modify
certain provisions of the Agreement.
NOW, THEREFORE, Matador and Employee hereby agree to amend the Agreement as
follows, effective as of the date hereof:
1.
Section 3 of the Agreement is restated in its entirety to provide as follows:

3.
Term. Employee’s employment shall be under the terms and conditions of this
Agreement and shall expire on December 31, 2020 (the “Term”), subject to earlier
termination as provided herein. Employee acknowledges and agrees that if he
remains employed hereunder immediately prior to expiration of the Term, his
employment with the Company shall automatically terminate at 12:00 a.m. central
time on the expiration of the Term, and he shall be entitled to receive from the
Company only (a) those payments set forth in Section 14(a) of this Agreement,
and (b) any vested benefits to which he may be entitled under the Company’s
benefit plans and programs, which amounts shall be paid in accordance with the
terms of such plans and programs.

2.
The second sentence of Section 9(a) of the Agreement is restated in its entirety
to provide as follows:

Therefore, Employee hereby agrees that during Employee’s employment, and (i) if
the Company terminates Employee’s employment for Total Disability, or if
Employee terminates his employment for Good Reason, then for a period of six (6)
months thereafter, or (ii) if the Company terminates Employee’s employment for
Just Cause, Employee’s employment terminates upon expiration of the Term,
Employee terminates his employment during the Term other than for Good Reason or
Employee is entitled to severance pay pursuant to Section 14(b) or Section 14(c)
(other than if Employee terminates his employment for Good Reason), then for a
period of twenty-four (24) months thereafter (the period specified in clause (i)
or (ii), as applicable, being referred to herein as the “Restricted Period”),
Employee shall not, without the Company’s prior written consent (which consent,
in the event Employee terminates his employment for Good Reason, may not be
unreasonably withheld, but in each other situation described in clauses (i) and
(ii) above, may be





--------------------------------------------------------------------------------





withheld in its sole discretion), directly or indirectly: (a) invest in (other
than investments in publicly-owned companies which constitute not more than 1%
of the voting securities of any such company) a Competing Business with
Significant Assets in the Restricted Area (each as defined below), or (b)
participate in a Competing Business as a manager, employee, director, officer,
consultant, independent contractor, or other capacity or otherwise provide,
directly or indirectly, services or assistance to a Competing Business in a
position that involves input into or direction of the Competing Business’s
decisions within the Restricted Area.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Matador and Employee have duly executed this Amendment to be
effective as of the date set forth above.
 
 
 
MATADOR RESOURCES COMPANY
 
 
 
 
 
 
 
 
By:
/s/ Joseph Wm. Foran
 
 
 
 
Joseph Wm. Foran
 
 
 
 
Chairman of the Board and Chief Officer
 
 
 
 
Executive Officer
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
/s/ Bradley M. Robinson
 
 
 
Bradley M. Robinson, individually
 
 
 
 
 

























Signature Page


3